Citation Nr: 1136126	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  07-32 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for left ankle sprain status post left ankle injury. 

2.  Entitlement to an initial disability evaluation in excess of 10 percent for right ankle sprain status post right ankle injury. 

3.  Entitlement to an initial compensable disability evaluation for right foot sprain of the mid-foot and calcaneal spur. 

4.  Entitlement to an initial compensable disability evaluation for left foot sprain of the mid-foot and calcaneal spur.

5.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU). 



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982. 

This matter initially came to the Board of Veterans' Appeals  (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for left and right ankle sprain, each initially rated as 10 percent disabling, and which granted service connection for right foot sprain of the mid-foot and calcaneal spur, and for left foot sprain of the mid-foot and calcaneal spur, each initially rated as noncompensable.

The Board finds that the issues on appeal are more accurately described as listed on the title page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's prior Remand of the issues on appeal was issued in April 2009.  In May 2009, the United States Court of Appeals for Veterans Claims (CAVC or Court) held, in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim for a total disability evaluation based on service-connected disabilities (TDIU) is part of, and inextricably intertwined with, a claim for an increased evaluation (or a claim for an increased initial evaluation).  

In this case, the RO denied a claim for TDIU in a November 2008 rating decision, while the claims for increased initial ratings for service-connected right and left foot and ankle disabilities remained on appeal to the Board.  At the time of the April 2009 Board decision, the Board did not describe the TDIU claim which had been denied by the RO in November 2008 as a "pending" claim, but, rather, Remanded the claims for increased initial ratings for consideration of the evidence that the service-connected foot disabilities impaired employability.  

VA's interpretation of the interplay between 38 C.F.R. § 3.321 and 38 C.F.R. § 4.16 in effect at the time of the April 2009 Board decision did not require VA to consider the claim for TDIU to be intertwined with the pending increased initial ratings claims.  38 C.F.R. §§ 3.321, 4.16 (2010).   Rather, consistent with the regulatory interpretations then in effect, the Board directed that the RO consider the evidence of industrial impairment when considering the increased rating claims, and directed specific consideration of extraschedular evaluation under 38 C.F.R. § 3.321(b), since there was already a rating decision denying TDIU.  

However, as noted above, in May 2009, the month following the Decision and Remand issued in this case, the CAVC determined that "a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation."  Rice, 22 Vet. App. at 454.  Under Rice, the TDIU claim addressed in the November 2008 rating decision must be considered pending as long as there are pending, appealed claims for increased ratings.  Four appealed claims for increased initial ratings for right and left foot disabilities remain pending, so the denial of the TDIU claim is not final.  

In the Introduction to the April 2009 Decision and Remand, the Board noted that it was remanding the claims for increased initial evaluations for right and left foot disabilities.  The Remand paragraph directed the RO to consider extraschedular evaluations for these disabilities, particularly in light of a September 2008 medical opinion.  That medical opinion, briefly summarized, indicated that the Veteran's right and left foot disabilities interfered with his ability to work for the Department of Corrections as a correctional officer.  That employment was essentially the only type of employment in which the Veteran had experience.  

The RO did not address the Veteran's initial evaluations for the right foot and ankle and left foot and ankle disabilities before referring the claims for increased initial ratings for extraschedular consideration by the Director of the Compensation and Pension Service.  The Director did not address whether the schedular standards for increased ratings or a claim for TDIU should be considered before addressing whether the Veteran met the criteria for an extraschedular evaluation.  

The RO, in referring the claims to the Director, noted that the Board's Remand raised the issue of TDIU.  The RO accurately stated the facts regarding the denial of the claim for TDIU, but did not address whether the May 2009 CAVC decision in Rice affected this appeal.  However, it is the Board's opinion that Rice requires additional development to ensure proper adjudication of the Veteran's claims.  
 
In this regard, the Board notes that because the Veteran was afforded the benefit of such referral in the April 2009 Remand, referral for extraschedular consideration is again required, after the procedural due process considerations discussed in this Remand have been addressed.  

The claims files before the Board reflect that the severity of the Veteran's foot disabilities was last evaluated in 2008.  The duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination.  Thus, a more recent VA examination is required.  

The Board also notes that the April 2009 Board decision granted the Veteran an increased initial evaluation from 30 percent to 50 percent for a service-connected psychiatric disorder.  Prior to the April 2009 Board decision, the Veteran did not meet the schedular standard for TDIU, but he did meet the schedular standard for consideration of TDIU after the April 2009 Board decision was effectuated.  38 C.F.R. § 4.16 (2010).  Procedural due process requires consideration of that change and that the Veteran be provided with notice and assistance regarding the claims on appeal as identified in this Remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice of the claims on appeal.  Advise the Veteran of the evidence required to substantiate the claims, including the TDIU claim, either on a schedular or extraschedular basis.  This notice must indicate what information or evidence the Veteran should provide, what information or evidence VA will attempt to obtain on his behalf, and should advise him concerning the elements of a disability rating and an effective date.  See 38 U.S.C.A. § 5103(a) (West 2002 &Supp. 2010); 38 C.F.R. 3.159(b) (2010); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Obtain VA clinical records from September 2008 to the present.  

3.  Afford the Veteran an opportunity to identify any available non-VA clinical records from September 2008 to the present.

4.  Afford the Veteran an opportunity to identify any available non-clinical records, to include employment information, employer statements, lay statements, or other evidence.

5.  Ask the Veteran if he has submitted an application for, or receives, disability benefits, such as employment-related disability benefits or Social Security Administration disability benefits.  Request records from any identified disability benefits system.

6.  After all actions described in paragraphs #1 thought #5 have been conducted to the extent possible, provide a VA examination to evaluate the current severity of the Veteran's service-connected right and left foot and ankle disabilities.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Codes 5271 and 5284.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  Radiologic examination should be conducted, if necessary to evaluate current severity of the disabilities of the feet.  

The description of the range of motion in each ankle must separately state the Veteran's range of motion in each plane, state where in each motion pain begins and what part of the motion is without pain.  The examiner should and state whether the total range or motion is decreased after repeated motions and whether the point in the range of motion at which pain is manifested changes after repetitions of the motion.  The examiner should describe the effect of a calcaneal spur in each foot.  The examiner should describe all effects of the service-connected right and left foot and ankle disabilities.  

The VA examination report should describe industrial impairment due to each service-connected foot disability.  The examiner must describe the effects of all service-connected foot disabilities, considered together, on the Veteran's ability to perform tasks required for employment, and describe the severity of the effects of those foot disabilities on the Veteran's employability.  

7.  After all actions described in paragraphs #1 through #7 have been conducted to the extent possible, readjudicate each claim for an increased initial evaluation for a right or left foot disability.  

8.  Conduct any development necessary for the TDIU claim.  At a minimum, obtain information from the Veteran as to his last places of employment, and obtain statements from each employer as to the Veteran's reason for leaving employment.  Obtain employment clinical records identified by the Veteran.

9.  After all actions describe above have been completed, review the claims files to determine whether any notice, assistance, or procedural due process actions remain outstanding.  After each claim for an increased initial evaluation issue has been considered on a schedular basis, the RO should adjudicate the TDIU claim, and determine whether the Veteran's service-connected foot disabilities, considered together, are of sufficient severity to produce unemployability.  If, during the adjudication of the claim for TDIU, the Veteran contends that the service-connected psychiatric disability affects employability, the adjudication must address that disability as well.  

10.  After the claim for TDIU has been considered on a schedular basis and an extraschedular basis, refer the claims for increased initial evaluations for foot disabilities, to include the TDIU claim, to the Director, Compensation and Pension Service for review on an extraschedular basis.  

11.  Following the completion of the foregoing development, and after undertaking any additional development deemed to be necessary, readjudicate each claim on appeal.  If any benefit sought on appeal is denied, provide the Veteran and his representative with a statement of the case as to the TDIU claim and a supplemental statement of the case (SSOC) as to all other claims and allow an appropriate period of time for response.  Thereafter, the claims folders should be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


